Hill, J.
A suit for injunction and damages on account of an alleged trespass by cutting timber was filed against four ■ named persons. Service was effected personally on three of them, and on the other by leaving a copy of the process with his alleged agent. Only one of the defendants (Mrs. Ollie Latch) filed an answer, no appearance being made by the other three. The casé proceeded to trial with Mrs. Latch as the only contesting' defendant, and resulted in a verdict in her favor. The plaintiffs made a motion for a new trial, and, upon its being overruled, sued out a writ of error to this court, naming the defendants in the bill of exceptions as Mrs. Ollie Latch et al.; and service thereof was made only on counsel for Mrs. Latch. No effort was made in this court to have the remaining defendants made parties defendant in error. Held, that the parties on whom service of the suit in the lower court was perfected were interested in sustaining the verdict, and are indispensable parties to the bill of exceptions. Davis v. Walters, 140 Ga. 229 (78 8. E. 838). This ruling necessitates the dismissal of both bills of exceptions.

Writs of error dismissed.


All the Justices concur, except Fish, O. J., absent.